DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201910745330.6, filed 08/13/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “optical fiber plugging rod” in lines 17 and 18. It is unclear whether this is the same “optical fiber plugging rods” as recited earlier or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “driven gears” in lines 6, 15 and 19. It is unclear whether this is the same as “drive gear” or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 are rejected for depending on rejected claim 1.
Claim 3 recites the limitation “driven gear” in line 3. It is unclear whether this is the same or different driven gears as recited in claim 1.
Claim 5 recites the limitation “driven gear” in line 1. It is unclear whether this is the same or different driven gear as in claim 1 or not.
Claim 9 recites the limitation “the bearing housing” line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “external thread is provided on the optical fiber output interface for spirally connecting the output port; and/or the optical fiber input interface is an optical fiber adapter”; it is unclear whether one or both limitations are being required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335993 issued to Takahashi in view of US Pat No. 4401365 issued to Mizokawa et al. (hereinafter “Mizokawa). 

Regarding claim 1, Takahashi discloses a wavelength conversion device (abstract, Col 2, line 21-22, “rotary switch type optical fiber switch”), comprising a base (Figs 1 and 2, base plate 28) and a plurality of optical fiber plugs  (Figs 1 and 2, optical fibers 26), wherein the base comprises a baseplate (Figs 1 and 2, plate 19) and a stationary shaft extending upward along a center of the baseplate (Figs 1 and 2, rotational shaft 22); wherein along with an axis of the stationary shaft, the stationary shaft is provided with [a drive gear] (fig. 1, coil spring 25) and an optical fiber displacement disk with the axis of the stationary shaft as a rotation axis (Col 5, lines section of optical fiber 27 positioned within coil spring 25), an optical fiber is provided at an axial center position of the optical fiber plugging rod (Figs 1 and 2, optical fiber 27), and optical fiber ferrules are provided at both ends of the optical fiber plugging rod and are connected to an optical fiber input interface and an optical fiber output interface (Figs 1 and 2, ferrules of optical fiber 26 and 27), respectively a plurality of optical fiber plugging ports for positioning the optical fiber plugs are disposed on the optical fiber displacement disk at a radial periphery of [the drive gear] (fig. 4, Col 6, lines 48-53), and a plurality of output ports for spirally connecting the optical fiber output interface are disposed on the baseplate vertically corresponding to the optical fiber plugging plugs (figs 1, 2, and 4, Col 6, lines 48-53); when the optical fiber plugging rods are located above the baseplate, the optical fiber displacement disk is rotated under an action of the [drive gear and driven gears], thereby driving the optical fiber plugs to rotate around the axis of the stationary shaft (figs 1, 2, and 4, Col 6, lines 48-53); when the optical fiber plugging rod is rotated around the axis of the stationary shaft to locate above the output port, the optical fiber plugging rod is moved up or down along the optical fiber plugging port under the action of the [drive gear and driven gears], so as to pull out from the output port or insert into the optical fiber output interface (Fig 1, slide block 30 moves backward to allow rotation of the movable side ferrule mounting plate 20).
Takahashi discloses having a coil spring to urge the optical fiber of the movable side ferrule 24 against the presser plate 20a which functions similar to the driven gears. Takahashi fails to explicitly disclose using driven gears disposed at periphery of the optical fiber plugging rods and meshing with the drive gear.
Mizokawa teaches a similar mechanical optical switch which includes input optical fibers and a plurality of output optical fibers all having a common axis. Mizokawa teaches using motor 14 with gears 15 and 16 (as shown in figure 13) to provide the rotary motion from the motor directly in order to provide controlled rotation of the device . It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Takahashi with the teachings of Mizokawa to provide gears to provide the predictable result of efficiently and continuously transferring rotational force.

Regarding claim 9, Takahashi as modified by Mizokawa (hereinafter “modified Takahashi”) renders the wavelength conversion device according to claim 1 obvious as recited hereinabove, Takahashi teaches wherein at least two bearings capable of withstanding axial opposite forces are provided inside the bearing housing of the driven gear (figs 1 and 2, bearings 15).  

Regarding claim 10, modified Takahashi renders the wavelength conversion device according to claim 9 obvious as recited hereinabove, Takahashi teaches wherein an external thread is provided on the optical fiber output interface for spirally connecting the output port; and/or the optical fiber input interface is an optical fiber adapter (fig. 1, Col. 2, lines 44-49; it is understood that the sleeve operates to provide a similar connection between the ferrules and the plate as the external thread and/or the adapter. Therefore, the connection between the components can be selected from any of the known mechanical designs).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Takahashi as applied to claims 1, 9-10 above, and further in view of US Pat Pub No. 20070135873 granted to Johansson et al. (hereinafter “Johansson”).
Regarding claim 2, modified Takahashi renders the wavelength conversion device according to claim 1 obvious as recited hereinabove, Mizokawa teaches using a stepping motor to provide limiting and controlling the rotation of the disc shaped fixed plate, but fails to disclose wherein the wavelength conversion device further comprises a micro-switch device disposed above the optical fiber displacement disk, and the micro-switch device comprises a micro-switchgear, a plurality of micro-switch elements provided above the micro-switchgear, a micro-motion spring, a limiting ball and a micro-motion rod; a plurality of micro-motion holes are provided on the micro-switchgear, and the micro- motion spring, the limiting ball as well as the micro-motion rod are arranged in the micro-motion holes; the micro-motion spring is sleeved with the micro-motion rod; one end of the micro-motion rod abuts against a triggering unit of the micro-switch element, and the other end of the micro-motion rod abuts against the limiting ball; micro-switch positioning slots with same angle as the optical fiber plugs are disposed on the optical fiber displacement disk; when the optical fiber displacement disk is rotated, the limiting ball moves from one micro-switch positioning slot to an adjacent micro-switch positioning slot, and at the same time, the optical fiber plug is moved from an upper position of one output port to an upper position of an adjacent output port.  Johansson teaches a similar device using a turnable disc. Johansson teaches providing grooves for catching a spring-loaded ball arranged in the turntable disc (para 0045). It would have been obvious to 
Regarding claim 3, modified Takahashi as further modified by Johansson renders the wavelength conversion device according to claim 1 obvious as recited hereinabove, Takahashi discloses wherein the driven gear of the optical fiber plug is connected to the optical fiber displacement plate through a bearing housing and a bearing of the bearing housing (Col. 5, lines 5-10, figs 1 and 2, bearing 15), the driven gear is connected to the optical fiber plugging rod through a screw-nut pair (fig. 1, Col. 2, lines 44-49; it is understood that the sleeve operates to provide a similar connection between the two components as a screw-nut pair. Therefore, the connection between the components can be selected from any of the known mechanical designs).

Regarding claim 4, modified Takahashi as further modified by Johansson renders the wavelength conversion device according to claim 3 obvious as recited hereinabove, Mizokawa teaches wherein a screw internal thread of the driven gear has a length longer than a length of a screw external thread of the optical fiber plugging rod (fig. 13 showing the gears having different lengths); and the screw internal thread is only screwed inside the screw external thread (it is unclear what this limitation means; for the purposes of examination, it is considered to mean that the two threaded components only mesh together); an end of the screw external thread is provided with a thread stop structure for preventing the screw internal thread from being screwing out; when a top of the screw external thread abuts against a top of the screw 


Regarding claim 5, modified Takahashi as further modified by Johansson renders the wavelength conversion device according to claim 4 obvious as recited hereinabove, Mizokawa teaches wherein the drive gear and driven gear are arranged between the baseplate and the fiber displacement disk (fig. 13); the optical fiber plugging rod is provided with vertical positioning slots at a top portion of the screw internal thread of the driven gear, and the optical fiber plugging port corresponded to the optical fiber plugging rod is provided with vertical positioning protrusions; when a bottom of the vertical positioning slot abuts against a bottom of the vertical positioning protrusion, a bottom of the optical fiber ferrule at a lower end is located at least above the baseplate  (Takahashi, fig 1).  

Regarding claim 6, modified Takahashi as further modified by Johansson renders the wavelength conversion device according to claim 5 obvious as recited hereinabove, Takahashi teaches wherein a lower portion of the screw external thread is provided with a spring and a spring positioning shoulder (Fig. 1, considered to be the coil spring 25) .  

Regarding claim 7, modified Takahashi as further modified by Johansson renders the wavelength conversion device according to claim 6 obvious as recited hereinabove, Takahashi teaches wherein the optical fiber ferrule and the optical fiber plugging rod are connected through a tapered transition piece (fig 1, surface 35/34).  

Regarding claim 8, modified Takahashi as further modified by Johansson renders the wavelength conversion device according to claim 7 obvious as recited hereinabove, Takahashi teaches wherein the tapered transition piece has a taper angle of 45° (Col. 5, lines 43-49 “inclination of 4° or more to a surface orthogonal to an optical axis”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792